DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Status of claims
	The response filed on 03/28/2022 has been entered. No amendment to the claims has been entered. Claims 1-16 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. The following arguments have been made:
On page 10 the Applicant has argued that the conclusion of obviousness of claims 1, 7, and 13 is incorrect because “the Office action cites no documents showing [the conclusion of obviousness] to be the case” and that the relevant question is whether or not there is any apparent reason to make this calculation in the first place, and that the documents supplied (engineering tool box 1 and engineering tool box 2) do not demonstrate there is any apparent reason to do so. Respectfully the Office disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, one of ordinary skill in the art would consider the equations cited in engineering toolbox 1 and engineering toolbox 2 when going through the design review process as these equations are general knowledge applied to pressure vessels and pistons and are taught to undergraduate engineering students. For further reference see MPEP 2141(I) and (III).
On page 11, the Applicant has argued that the Festo catalog misses the claimed invention. Respectfully the Office disagrees. The Office relies upon the Festo catalog to show that the standard designation of the cylinder is known (as the standard designation of the cylinders is not explicitly taught in the Tunkers or engineering tool box references) and that it would be obvious use these standard designations and dimensions as a stepping off point with the knowledge of Tunkers and Engineering toolbox 1 and 2.
On page 11, the Applicant has argued and submitted a deceleration that the present claimed invention achieves unexpectedly advantageous results. The Office acknowledges the deceleration submission. The Office has reviewed the evidence submitted for unexpected results, however the evidence fails to show unexpected results because there is not enough data to show the difference between the V-series and U-series is due only to the claimed invention (are there other difference between the V-series and U-series, other than the claimed invention, and do these difference affect the data?) and because there is no data shown that the claimed invention deviates from the expected trend of reduction in piston diameter reduces the amount of working fluid and the amount of working fluid reduced would reduce the operating costs. For further reference see MPEP 716.02(d)(II).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tunkers (US Patent No. 8,967,034) in view of Engineering toolbox 1 (www.engineeringtoolbox.com/torque-d_991.html), and in further view of Engineering toolbox 2 (www.engineeringtoolbox.com/pneumatic-cylinder-foce-d_1273.html), hereinafter referred to as Tunkers, Engineering toolbox 1, and Engineering toolbox 2, respectively.
	Regarding claim 1 (Original), Tunkers discloses in figure 2 a toggle clamp device for use in vehicle body manufacturing in the automotive industry (1), with connection dimensions determined according to standard specifications in the industry (col 7, lines 4-5), for bores with a thread on the clamping head, for arranging the toggle clamp device on an assembly line (col 1, lines 10-11), with a drive unit which is to be acted upon by compressed air (col 1, lines 11-12), and a piston of which is to be alternately acted upon by compressed air in opposite stroke directions (7 is a double acting piston) and is guided in a longitudinally displaceable and sealing manner in a cylinder which is circular or deviates from the circular shape (2 has the same shape as 7), the cylinder and piston having effective cylinder and piston diameters (7 and 2 have diameters suitable for sealing by being used with compressed air), wherein the piston drives a member in the stroke direction (X-Y) (19 moves in the x-y direction), which, at its piston- remote end, drives, via a toggle linkage mechanism (12 having a link connected to 15), a force transmission arm (12 having a link connected to 19) which is connected in terms of drive and mounted via a rotary pin (14), which is pivotable in the clamping head but is otherwise immovable in position (link of 12 that is mounted to 14 only rotates) and which is led out of the clamping head on one side or on both sides (14 extends out from the body 1 and connects to 15), and which force transmission arm drives a clamping arm pivotably (15).
	Tunkers does not explicitly disclose: wherein, while maintaining the substantially the same torque or holding torque at the rotary pin and while maintaining the connection dimensions of the clamping head for an effective cylinder and piston diameter designation predetermined by the automotive industry, the cylinder has an effective diameter smaller than the predetermined effective cylinder and piston diameter designation predetermined by the automotive industry, and the force transmission arm has a larger effective lever length (L) to compensate for reduction of the piston force of the piston of smaller effective diameter.
	Regarding maintaining the substantially same torque or holding torque at the rotary pin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tunkers to keep the same holding torque because the holding torque is what is required to be the same when replacing the clamping device due to wear and end of life of the clamping device.
	Regarding the cylinder having an effective diameter smaller than the predetermined effective cylinder and piston diameter designation predetermined by the automotive industry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tunkers to incorporate a smaller piston diameter because a smaller piston diameter reduces the material cost and manufacturing time in the following ways: a smaller piston reduces manufacturing time by boring out a smaller hole which requires less time and less material wasted, a smaller piston requires less materials and less time to make than a larger piston, and a smaller bore requires less wall thickness and therefore requires less material to be used in the overall dimension of the clamping device, which further reduces material cost.
	Regarding the force transmission arm having a larger effective lever length to compensate for the reduction of the piston force of the smaller effective diameter,
	Engineering toolbox 1 teaches the torque or force of a moment equals
                
                    T
                    =
                    F
                    *
                    L
                
            
	Engineering toolbox 2 teaches the force of a double acting pneumatic cylinder 
                
                    F
                    =
                    
                        
                            P
                            *
                            π
                             
                            (
                            
                                
                                    D
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
	Substituting F of Engineering toolbox2 into the equation of Engineering toolbox 1 results in the equation
                
                    T
                    =
                    
                        
                            L
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    D
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
Where:
	T = torque applied to Tunkers figure 3, item 15
	F = force of the piston shaft along the center line of Tunkers, figure 3, item 15
	L = Length of the effective moment arm (Tunkers figure 3, item 12 being a series of linkages to toggle item 15 and in use has an effective moment arm from the piston rod center line, figure 3, item 11).
	P = air pressure (Tunkers, column 3, lines 30-34)
	D1 = piston diameter (Tunkers, figure 3, item 6 has a piston diameter)
	D2 = diameter of piston rod (Tunkers, figure 3, item 17 has piston rod a diameter)
	A = Automotive industrial standard designation
	B = effective dimensions after structural changes are made
	Keeping the torque constant results in the following steps
                
                    
                        
                            
                                
                                    L
                                
                                
                                    a
                                
                            
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                    =
                    
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
                
                    
                        
                            
                                
                                    L
                                
                                
                                    a
                                
                            
                             
                        
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                        
                    
                    =
                    
                        
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            
	Engineering toolbox 1 and Engineering toolbox 2 teach that the length of the effective moment arm Lb is proportional to the change diameter of the piston (D1b and D1a). Such that to keep the torque the same, one of ordinary skill in the art must either replace with the same clamping device or change to a device that changes the size of the piston diameter and the proportionally changed rod. An illustrated example: should (D1b < D1a) then (La < Lb).
	It would have been obvious to one of ordinary skill in the art to modify Tunkers by having the force transmission arm with a larger effective lever length to compensate for reduction of the piston force of the piston of smaller effective diameter, since in view of the teachings of Engineering toolbox 1 and Engineering toolbox 2 which disclose the use of engineering principles, as shown above, that to show that when the torque is desired to be kept the same, and the piston diameter is reduced, then the effective length of the moment arm must increase. Per MPEP 2144.05(II)(B), it is held to be obvious over the prior art to optimize a result effective variable. Where in the instant case to optimize the toque of the force transmission arm, which is a known result-effective variable of torque, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the torque of the force transmission arm operates, and would not produce an unexpected outcome and would have therefore constituted an obvious variable range at the time of applicants' invention. Where the predictable result being that the optimization of the torque involves the ratio of the length of the force transmission arm to the piston diameter, such that one of ordinary skill in the art would recognize the interchangeability of these properties that in order to keep the torque (output) the same, one must either have the combination of a larger piston diameter and a shorter force transmission arm or a smaller piston diameter with a longer force transmission arm, such that one of ordinary skill in the art would be motivated by routine optimization to review the above equations for optimization.
	Regarding claim 7 (Original), Tunkers discloses in figure 2, a toggle clamp device for use in vehicle body manufacturing in the automotive industry (1), with a clamping head (15), a piston-cylinder unit which is arranged thereon (2), is to be alternately acted upon by compressed air (col 1, lines 11-12) and drives an optionally length-variable adjusting member which extends in the stroke direction (X-Y) of the piston (19) and, at its piston-remote end, via a toggle linkage mechanism and via a force transmission arm (12 comprising a toggle linkage and a force transmission arm) which pivotably drives a clamping arm (15) via a rotary pin (14) which is immovable in position in the clamping head and is led out of the clamping head laterally (14 extends from 1 to connect to 15).	
	Tunkers does not explicitly disclose that while maintaining the clamping force on the clamping arm and while maintaining the attachment dimensions of the clamping head, the clamping head is in each case assigned a cylinder which is smaller in diameter with a correspondingly smaller piston and therefore a smaller force to be transmitted to the adjusting member, and the thereby in each case reduced piston force is restored to the original value of a larger piston-cylinder unit by an increase in the effective lever length (L) of the force transmission arm of the toggle linkage mechanism corresponding to the reduction of the piston force of the piston.
	Regarding maintaining the clamping force on the clamping arm and maintaining the attachment dimensions of the clamping head, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tunkers to keep the same force and attachment dimensions of the clamping head because the force and attachment directions are required to be the same when replacing the clamping device due to wear and end of life of the clamping device.
	Regarding the clamping head is in each case assigned a cylinder which is smaller in diameter with a correspondingly smaller piston and therefore a smaller force to be transmitted to the adjusting member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tunkers to incorporate a smaller piston diameter because a smaller piston diameter reduces the material cost and manufacturing time in the following ways: a smaller piston reduces manufacturing time by boring out a smaller hole which requires less time and less material wasted, a smaller piston requires less materials and less time to make than a larger piston, and a smaller bore requires less wall thickness and therefore requires less material to be used in the overall dimension of the clamping device, which further reduces material cost.
	Regarding an increase in the effective lever length (L) of the force transmission arm of the toggle linkage mechanism corresponding to the reduction of the piston force of the piston,
	Engineering toolbox 1 teaches the torque or force of a moment equals
                
                    T
                    =
                    F
                    *
                    L
                
            
	Engineering toolbox 2 teaches the force of a double acting pneumatic cylinder 
                
                    F
                    =
                    
                        
                            P
                            *
                            π
                             
                            (
                            
                                
                                    D
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
	Substituting F of Engineering toolbox2 into the equation of Engineering toolbox 1 results in the equation
                
                    T
                    =
                    
                        
                            L
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    D
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
Where:
	T = torque applied to Tunkers figure 3, item 15
	F = force of the piston shaft along the center line of Tunkers, figure 3, item 15
	L = Length of the effective moment arm (Tunkers figure 3, item 12 being a series of linkages to toggle item 15 and in use has an effective moment arm from the piston rod center line, figure 3, item 11).
	P = air pressure (Tunkers, column 3, lines 30-34)
	D1 = piston diameter (Tunkers, figure 3, item 6 has a piston diameter)
	D2 = diameter of piston rod (Tunkers, figure 3, item 17 has piston rod a diameter)
	A = Automotive industrial standard designation
	B = effective dimensions after structural changes are made
	Keeping the torque constant results in the following steps
                
                    
                        
                            
                                
                                    L
                                
                                
                                    a
                                
                            
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                    =
                    
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
                
                    
                        
                            
                                
                                    L
                                
                                
                                    a
                                
                            
                             
                        
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                        
                    
                    =
                    
                        
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            
	Engineering toolbox 1 and Engineering toolbox 2 teach that the length of the effective moment arm Lb is proportional to the change diameter of the piston (D1b and D1a). Such that to keep the torque the same, one of ordinary skill in the art must either replace with the same clamping device or change to a device that changes the size of the piston diameter and the proportionally changed rod. An illustrated example: should (D1b < D1a) then (La < Lb).
	It would have been obvious to one of ordinary skill in the art to modify Tunkers by having the force transmission arm with a larger effective lever length to compensate for reduction of the piston force of the piston of smaller effective diameter, since in view of the teachings of Engineering toolbox 1 and Engineering toolbox 2 which disclose the use of engineering principles, as shown above, that to show that when the torque is desired to be kept the same, and the piston diameter is reduced, then the effective length of the moment arm must increase. Per MPEP 2144.05(II)(B), it is held to be obvious over the prior art to optimize a result effective variable. Where in the instant case to optimize the toque of the force transmission arm, which is a known result-effective variable of torque, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the torque of the force transmission arm operates, and would not produce an unexpected outcome and would have therefore constituted an obvious variable range at the time of applicants' invention. Where the predictable result being that the optimization of the torque involves the ratio of the length of the force transmission arm to the piston diameter, such that one of ordinary skill in the art would recognize the interchangeability of these properties that in order to keep the torque (output) the same, one must either have the combination of a larger piston diameter and a shorter force transmission arm or a smaller piston diameter with a longer force transmission arm, such that one of ordinary skill in the art would be motivated by routine optimization to review the above equations for optimization.
	Regarding claims 2 (Original) and 8 (Original), Tunkers as modified discloses the elements of the claimed invention as stated above in claims 1 and 7, respectively, but does not explicitly disclose wherein a toggle clamp device designated with the industry designation 63 (cylinder 0 63 mm) has a cylinder having an effective cylinder diameter 0 of 50 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tunkers to match the torque of the industry standard designation 63 with a piston diameter of 50 mm because per MPEP 2144.05(II)(B), it is held to be obvious over the prior art to optimize a result effective variable, where in the instant case to optimize the piston diameter size, which is a known result-effective variable, the variable being the piston size diameter to torque ratio and effective lever arm ratio to torque, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the piston diameter of 50mm operates at the same torque of the industry standard designation of 63, and would have produced an expected outcome of reducing the piston diameter and increasing the effective lever arm length to keep the torque of the industry standard the same, and would have therefore constituted an obvious variable range at the time of applicants' invention.
	Regarding claims 3 (Original) and 9 (Original), Tunkers as modified discloses the elements of the claimed invention as stated above in claims 1 and 7, respectively, but does not explicitly disclose wherein a toggle clamp device designated with the industry designation 50 (cylinder 0 50 mm) has a cylinder having cylinder diameter 0 of 40 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tunkers to match the torque of the industry standard designation 50 with a piston diameter of 40 mm because per MPEP 2144.05(II)(B), it is held to be obvious over the prior art to optimize a result effective variable, where in the instant case to optimize the piston diameter size, which is a known result-effective variable, the variable being the piston size diameter to torque ratio and effective lever arm ratio to torque, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the piston diameter of 40mm operates at the same torque of the industry standard designation of 50, and would have produced an expected outcome of reducing the piston diameter and increasing the effective lever arm length to keep the torque of the industry standard the same, and would have therefore constituted an obvious variable range at the time of applicants' invention.
	Regarding claims 5 (Original) and 11 (Original), Tunkers as modified discloses the toggle clamp device as claimed in claims 1 and 7, respectively, and further discloses wherein the energy consumption of the compressed air or the compressed air consumption of the toggle clamp device is lowered from a toggle clamp device having an effective cylinder and piston diameter corresponding to the predetermined effective cylinder and piston diameter designation by at least 25% (col 10, lines 2-8, reduced by 70% through selection of the pressure effective piston areas).
	Regarding claims 6 (Original) and 12 (Original), Tunker as modified discloses the toggle clamp device as claimed in claims 1 and 7, respectively, and further discloses wherein the member is a length-variable piston rod (col 7, lines 30-35, 19).
	Regarding claim 13 (Original), Tunkers discloses an existing toggle clamp device for use in vehicle body manufacturing in the automotive industry (1), with connection dimensions determined according to standard specifications in the industry (col 7, lines 4-5), the toggle clamp device comprising a drive unit which is to be acted upon by compressed air (col 1, lines 11-12), and a piston of which is to be alternately acted upon by compressed air in opposite stroke directions (fig 2, 7) and is guided in a longitudinally displaceable and sealing manner in a cylinder which is circular or deviates from the circular shape (fig 2, 2 and 7 have the same shape for sealing), the cylinder and piston having effective cylinder and piston diameters (2 and 7 have the same effective diameter suitable for sealing to use with compressed air), wherein the piston drives a member in the stroke direction (X-Y) (fig 2, 19 moves in an x-y direction), which, at its piston-remote end, drives, via a toggle linkage mechanism, a force transmission arm (fig 2, 12 comprises a toggle linkage mechanism) which is connected in terms of drive and mounted via a rotary pin (fig 2, 14), which is pivotable in the clamping head but is otherwise immovable in position and which is led out of the clamping head on one side or on both sides (fig 2, 14 is immovable and extends outside of the housing of 1), and which force transmission arm drives a clamping arm pivotably (fig 2, 15), 
	Tunkers does not explicitly disclose for optimizing an existing toggle clamp device, the method comprising substituting the cylinder and piston with a cylinder and piston having an effective diameter smaller than the predetermined effective cylinder and piston diameter designation predetermined by the automotive industry, and substituting the force transmission arm with a force transmission arm having a larger effective lever length (L) to compensate for reduction of the piston force of the piston of smaller effective diameter while maintaining the substantially the same torque or holding torque at the rotary pin and while maintaining the connection dimensions of the clamping head for an effective cylinder and piston diameter designation predetermined by the automotive industry.
	Regarding the step substituting the cylinder and piston with a cylinder and piston having an effective diameter smaller than the predetermined effective cylinder and piston diameter designation predetermined by the automotive industry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tunkers to incorporate a smaller piston diameter because a smaller piston diameter reduces the material cost and manufacturing time in the following ways: a smaller piston reduces manufacturing time by boring out a smaller hole which requires less time and less material wasted, a smaller piston requires less materials and less time to make than a larger piston, and a smaller bore requires less wall thickness and therefore requires less material to be used in the overall dimension of the clamping device, which further reduces material cost.
	Regarding the step substituting the force transmission arm with a force transmission arm having a larger effective lever length (L) to compensate for reduction of the piston force of the piston of smaller effective diameter,
	Engineering toolbox 1 teaches the torque or force of a moment equals
                
                    T
                    =
                    F
                    *
                    L
                
            
	Engineering toolbox 2 teaches the force of a double acting pneumatic cylinder 
                
                    F
                    =
                    
                        
                            P
                            *
                            π
                             
                            (
                            
                                
                                    D
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
	Substituting F of Engineering toolbox2 into the equation of Engineering toolbox 1 results in the equation
                
                    T
                    =
                    
                        
                            L
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    D
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
Where:
	T = torque applied to Tunkers figure 3, item 15
	F = force of the piston shaft along the center line of Tunkers, figure 3, item 15
	L = Length of the effective moment arm (Tunkers figure 3, item 12 being a series of linkages to toggle item 15 and in use has an effective moment arm from the piston rod center line, figure 3, item 11).
	P = air pressure (Tunkers, column 3, lines 30-34)
	D1 = piston diameter (Tunkers, figure 3, item 6 has a piston diameter)
	D2 = diameter of piston rod (Tunkers, figure 3, item 17 has piston rod a diameter)
	A = Automotive industrial standard designation
	B = effective dimensions after structural changes are made
	Keeping the torque constant results in the following steps
                
                    
                        
                            
                                
                                    L
                                
                                
                                    a
                                
                            
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                    =
                    
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                            *
                            P
                            *
                            π
                             
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            4
                        
                    
                
            
                
                    
                        
                            
                                
                                    L
                                
                                
                                    a
                                
                            
                             
                        
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                        
                    
                    =
                    
                        
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            (
                            
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    D
                                    2
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            
	Engineering toolbox 1 and Engineering toolbox 2 teach that the length of the effective moment arm Lb is proportional to the change diameter of the piston (D1b and D1a). Such that to keep the torque the same, one of ordinary skill in the art must either replace with the same clamping device or change to a device that changes the size of the piston diameter and the proportionally changed rod. An illustrated example: should (D1b < D1a) then (La < Lb).
	It would have been obvious to one of ordinary skill in the art to modify Tunkers by having the force transmission arm with a larger effective lever length to compensate for reduction of the piston force of the piston of smaller effective diameter, since in view of the teachings of Engineering toolbox 1 and Engineering toolbox 2 which disclose the use of engineering principles, as shown above, that to show that when the torque is desired to be kept the same, and the piston diameter is reduced, then the effective length of the moment arm must increase. Per MPEP 2144.05(II)(B), it is held to be obvious over the prior to optimize a result effective variable. Where in the instant case to optimize the toque of the force transmission arm, which is a known result-effective variable of torque, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the torque of the force transmission arm operates, and would not produce an unexpected outcome and would have therefore constituted an obvious variable range at the time of applicants' invention. Where the predictable result being that the optimization of the torque involves the ratio of the length of the force transmission arm to the piston diameter, such that one of ordinary skill in the art would recognize the interchangeability of these properties that in order to keep the torque (output) the same, one must either have the combination of a larger piston diameter and a shorter force transmission arm or a smaller piston diameter with a longer force transmission arm, such that one of ordinary skill in the art would be motivated by routine optimization to review the above equations for optimization.
	Regarding the step of maintaining the substantially the same torque or holding torque at the rotary pin and maintaining the connection dimensions of the clamping head for an effective cylinder and piston diameter designation predetermined by the automotive industry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tunkers to keep the same holding torque and connection dimensions of the clamping because the holding torque and connecting dimensions are required to be the same when replacing the clamping device due to wear and end of life of the clamping device.
	Regarding claim 14 (New), Tunkers as modified further discloses the method according to claim 13, wherein the toggle clamp device further comprises a housing having an interior space (1 having an interior space) within which are provided, the piston- remote end of the member (19), the toggle linkage mechanism (first linkage of 12 connected to 14), the force transmission arm (second linkage of 12 connected to 19), and a portion of the rotary pin (14 has a portion within the housing of 1 to connect to 12), wherein the force transmission arm is provided adjacent the piston-remote end of the member within the interior space of the housing (the second linkage of 12 is connected to 19).
	Regarding claims 15 (New) and 16 (New), Tunkers as modified discloses the toggle clamp device of claims 7 and 1, respectively, and further discloses further comprising a housing having an interior space (1 having an interior space) within which are provided, the piston-remote end of the member (19), the toggle linkage mechanism (first linkage of 12 connected to 14), the force transmission arm (second linkage of 12 connected to 19), and a portion of the rotary pin (14 has a portion inside the housing 1 that connects with 12), wherein the force transmission arm is provided adjacent the piston-remote end of the member within the interior space of the housing (the second linkage of 12 is connected to 19).
	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tunkers (US Patent No. 8,967,034) in view of Engineering toolbox 1 (www.engineeringtoolbox.com/torque-d_991.html), and in further view of Engineering toolbox 2 (www.engineeringtoolbox.com/pneumatic-cylinder-foce-d_1273.html), as applied to claims 1 and 7 above, and in further view of Festo North America (Festo Compact cylinder AND/AEN, to ISO 218104/2088 Product catalog – www.festo.com/catalogue/...),  hereinafter referred to as Tunkers, Engineering toolbox 1, Engineering toolbox 2, and Festo, respectively.
	Regarding claims 4 (Original) and 10 (Original), Tunkers as modified discloses the elements of the claimed invention as stated above in claims 1 and 7, respectively, and further discloses a pivoting angle of at maximum 135 degrees (col 10, lines 51-52).
	Tunkers does not explicitly disclose wherein a toggle clamp device designated with the cylinder designation U-63 (cylinder 0 63 mm) has a cylinder with an effective piston diameter of 50 mm, an effective lever dimension (L) of the force transmission arm of 42 mm, an overall stroke of the piston of 103 mm. 
	Regarding the toggle clamp device designated with the cylinder designation U-63 (cylinder 0 63 mm) has a cylinder with an effective piston diameter of 50 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the piston diameter of the cylinder designated at 63 mm to 50 mm because per MPEP 2144.05(II)(B), it is held to be obvious over the prior art to optimize a result effective variable, where in the instant case to optimize the piston diameter reduction, which is a known result-effective variable, the variable being the diameter ratio to the effective lever arm ratio, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the piston diameter operates, and would have produced an expected outcome of reducing the piston diameter and increasing the effective lever arm length, and would have therefore constituted an obvious variable range at the time of applicants' invention.
	Regarding an effective lever dimension (L) of the force transmission arm of 42 mm, and an overall stroke of the piston of 103 mm, Festo teaches a product catalong of various pneumatic clamps that teaches where an effective lever dimension (L) of the force transmission arm in 42 mm (page 19, ZB dimension = 42.5 mm) and an overall stroke of the piston is 103 mm (page 51, dimension H1 length 103.5mm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tunkers with the teachings of Festo to incorporate the force transmission arm to be 42 mm and the overall stroke of the piston to be 103 mm because per MPEP 2144.05(II)(B), per MPEP 2144.05(II)(B), it is held to be obvious over the prior art to optimize a result effective variable, where in the instant case to optimize force transmission arm length and the overall stroke of the piston length, which is a known result-effective variable, the variable being the effective length of the transmission arm to the diameter of the piston and length of the piston stroke, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the effective lever arm ratio to the piston diameter ratio operates, and would have produced an expected outcome of reducing the piston diameter and increasing the effective lever arm length, and would have therefore constituted an obvious variable range at the time of applicants' invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723